Abatement Order filed May 3, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00844-CR
                              NO. 14-20-00845-CR
                              NO. 14-20-00846-CR
                              NO. 14-20-00847-CR
                              NO. 14-20-00848-CR
                                ____________

                      RICARDO SALDANA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the 351st District Court
                           Harris County, Texas
 Trial Court Cause Nos. 1623964, 1623965, 1623966, 1623967, and 16239648


                           ABATEMENT ORDER
      Appellant has filed a notice of appeal in each of these cases. In each case,
appellant has filed a motion to abate this appeal and remand the case to the trial
court for consideration of appellant’s motion for shock probation. See Tex. Code.
Tex. Code Crim. Proc. Ann. art. 42A.202. The motion is granted in each case.
      The appeals are abated, treated as a closed case, and removed from this
Court’s active docket. The appeals will be reinstated on this Court’s active docket
in sixty days. The Court will also consider an appropriate motion to reinstate the
appeal filed by either party.



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.